Title: From George Washington to George Clinton, 4 September 1782
From: Washington, George
To: Clinton, George


                  sir
                     
                     Head Quarters 4th Septemr 1782
                  
                  Miss Delancey has this Day made pressing application to me to get into N. York—I have informed her, that no admission from me can be granted to any persons in civil Capacity, without the Approbation & permission of the Executive of the State to which they belong.
                  Miss Delancey is therefore referred to your Excellency; if your permission is granted her, my Duty will be merely official.  I have the Honor to be sir Your Excellency’s Most Obedient Servant
                  
                     Go: Washington
                  
               